Citation Nr: 1227301	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-21 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability due to a service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1965 to November 1967, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) granting service connection for PTSD and assigning a 30 percent rating effective from a January 2008 date of claim.  A notice of disagreement as to the 30 percent rating was received in September 2008, a statement of the case was issued in February 2009, and a substantive appeal was received in March 2009.

By rating decision in June 2010, the RO increased the PTSD rating to 50 percent, effective from June 5, 2008.  The current appeal continues with regard to the Veteran's contention of entitlement to an increase of his initial disability rating for PTSD.  

Also, as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to June 5, 2008, the Veteran's PTSD was manifested by 
symptoms productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: sleep impairment; panic attacks; depression; diminished affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

2.  From June 5, 2008 thru May 16, 2010, the Veteran's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

3.  For the period beginning May 17, 2010, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as: suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately, and effectively; unprovoked irritability; paranoia; and an inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no higher, for the period prior to June 5, 2008, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2011).

2.  The criteria for a disability rating in excess of 50 percent, from June 5, 2008 thru May 16, 2010, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2011).

3.  The criteria for a disability rating of 70 percent, but no higher, for the period beginning May 17, 2010, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in a January 2008 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in January 2008, which was prior to the June 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the January 2008 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

The Board also stresses that since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in January 2008), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes all identified medical records.  The Veteran was afforded VA examinations in April 2008 and in May 2010.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.


Legal Criteria

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD and depressive disorder pathology warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as 'staged' ratings.  Id. at 126.

The Veteran's service-connected PTSD has been rated as 30 percent disabling from January 18, 2008 through June 4, 2008, and as 50 percent disabling from June 5, 2008, by the RO under the provisions of Diagnostic Codes 9411 and 9434, which refer to the same set of rating criteria for mental disorder as set forth at 38 C.F.R. § 4.130.  Under this regulatory provision, a rating of 30 percent is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where the disorder is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; an intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, one's own occupation, or one's own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further indicated that without those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  Id at 442.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Analysis

Treatment records from the Kansas City VA Medical Center (VAMC) show that in July 2007 the Veteran received treatment for PTSD and major depressive disorder (MDD).  At an appointment to discuss prescribed psychotropic medication the Veteran reported that although he had a day or two of feeling down, his mood was generally stable.  A mental status examination performed at that time showed the Veteran to be pleasant, calm, organized, with a euthymic mood and a full affect.  The psychiatrist noted that his depression and alcohol abuse were in remission.  

In January 2008, the Veteran reported feeling more depressed over the past few months and that he was having trouble sleeping.  He further reported that he was lacking motivation, energy and interest and was having intrusive recollections, sad preoccupation and nightmares.  He denied suicidal ideation and stated he had begun drinking alcohol again.  A mental status examination showed that he was depressed and withdrawn.  The Veteran's dosage of psychotropic medication was increased and he was prescribed Ambien to help him sleep.  The psychiatrist's assessment included moderate depression and PTSD, with episodic alcohol abuse.  

In February 2008 the Veteran reported that he was feeling better and that the Ambien had helped with his sleep trouble.  The psychiatrist noted a brighter affect compared to the previous visit, and stated that the Veteran was pleasant, cooperative, alert and oriented.

On June 5, 2008, the Veteran reported that his mood was fairly good, and that the increase in his medications appeared to be working.  He reported that he was still experiencing intrusive thoughts, episodic nightmares, and trouble sleeping.  Mental status examination showed that he was cooperative and organized.  His mood was fairly good and his affect was constricted.  

In September 2008,  the Veteran reported that the increase in his medication in February 2008 had created a slight improvement in his mood, but that there were no noticeable changes in his concentration, memory, focus or energy.  He reported that he had recently suffered several personal losses; his step-mother, two aunts, and two young adults he knew had all recently died.  He stated that he was dealing with these losses as best as he could.  The Veteran reported that his depression was a 5/6 and his anxiety was a 3 on a scale of 0 to 10, with 10 the high.  Mental status examination noted the Veteran to be clean and neat with a flattened affect.  Based on the examination, his psychotropic medication was increased by 50 milligrams.  

In January 2009, the Veteran reported that his mood had been depressed since his last visit and that he had been feeling unmotivated and uninterested.  He denied suicidal ideation and reported that his nightmares had become more active and distressing.  The Veteran's psychotropic medication was increased by another 50 milligrams.  He was also prescribed medication to help with his sleep trouble.  

There was a VA psychiatric examination in April 2008.  At that time, the Veteran reported that he had trouble sleeping and complained of nightmares occurring two to five times a month.  He also reported feeling chronically depressed and noted that he had a history of suicidal ideation, though not currently.  He stated he experienced intrusive thoughts frequently throughout the day and had panic symptoms related to being away from home and in crowds or around loud noises.  He reported that he had difficulty concentrating daily and that he could no longer drive at night due to experiences of flashbacks and paranoia.  He reported that his relationship with his wife was good and there had been no significant problems since he stopped drinking alcohol two years earlier and started taking anti-depressants.  He stated that he had one son from a previous marriage, but that relationship was distant.  He described limited social relationships outside of his family and reported that they were satisfactory.  He stated that he infrequently socialized with neighbors and family friends, but that he had occasions of becoming depressed when he did not wish to socialize and would isolate.  He reported that he lost interest in pursuing leisure activities such as playing pool or bowling, as he felt uncomfortable in crowds, loud places, and open spaces.  

At the examination the Veteran reported that he had a history of alcohol and marijuana abuse, but that he had quit using both two years earlier.  He stated that his problems with alcohol had caused some employment problems for him after returning from Vietnam.  He would frequently report to his job while intoxicated and reported having a problem with authority and frequently missing work. The Veteran reported that he had owned and operated his own company for approximately twenty years, and stated that his depression and alcoholism for many of the past twenty years had caused frequent periods of low productivity.  He reported having one employee with whom he got along well.  The Veteran further reported that he had been married and divorced three times and that his depression and alcohol abuse led to dissolution of those marriages.  He reported that after his first divorce in the 1980s, he attempted suicide by cutting his wrist, but upon treatment for that injury, he told the doctor that it had been an accident.  The Veteran reported that prior to starting medication two years earlier, his depression was severe and he described it as a 10 on a 1 to 10 scale.  He further reported that since starting the medication, his level of depression was less severe and he described it as a 4/5 on a scale of 1 to 10.  It was noted that the extent of his social-occupational impairment had reduced in the past two years and the Veteran denied he had experienced any loss of productivity over the past 12 months.  

On examination, the Veteran was casually dressed, maintained good eye contact, and was cooperative and interested.  His speech was of normal rate and rhythm.  He reported that his mood had been "better", which the examiner noted was congruent with his affect.  His thought process was goal directed, no abnormal thought content or delusions were present, and he denied any current suicidal ideation.  The Veteran was oriented to person, place and time, and his short-term and long-term memory appeared intact.  His judgment and insight were both deemed good and no gross cognitive defects were present.  The examiner noted that the Veteran met all criteria specific to PTSD.  He witnessed several traumas while serving in Vietnam; he was easily startled and hyper vigilant; he experienced problems with anger, concentration and sleep; he avoided people and crowded places; he had a foreshortened sense of the future; and he felt detached from others and numb to his own emotions.  

A diagnosis of PTSD with associated depression, was assessed at the examination.  A GAF score of 55 was assigned with reference to the past two years.  The examiner noted changes in psychosocial functional status and quality of life were shown by problems in employment, routine responsibilities of self care, family role as husband and parent, physical health, social relationships, and recreation activities.  The examiner found that the symptoms require medication, and appear to be related to impairment in functional status and quality of life.  The examiner noted that the prognosis for improvement of the Veteran's psychiatric condition and impairments in functional status was good, and that with continued medication and individual and group therapy, his symptoms might continue to decrease and he would learn how to cope more effectively with the symptoms of his PTSD and depression.  

Based on VA treatment received after the April 2008 examination, the Veteran was afforded a new VA examination in connection with his claim for an increased rating for his PTSD on May 17, 2010.  Upon evaluation the Veteran reported increased social impairment in the form of difficulty relating to anyone other than his wife.  Specifically he described a rising ineffectiveness in his interpersonal dealings in general, characterized by irritable reactions, resulting in "yelling, cursing, and threatening."  This caused further social withdrawal for the Veteran, and he specifically noted the dissolution of two close friendships since the April 2008 examination.  

The Veteran also reported increased occupational impairment.  While he had been working fulltime at the time of the April 2008 examination, the Veteran reported that he went to part-time, and as of six months prior to the current examination, he had not worked at all.  He attributed this to his interpersonal difficulties as he stated that he had found it more and more difficult to interact with customers and to provide quality service.  As a result, he experienced a decrease in business.  

The Veteran reported that his psychological symptoms have not improved since his last examination, and have worsened in some instances.  Specifically, he reported that it took longer for him to recover form nightmares and intrusive memories and that he had a greater sensitivity to negative reactions from others and dwelled on those circumstances for longer periods of time than before.  The Veteran reported that he derived no pleasure from previous interests and that he had not cultivated new ones.  He further reported that he felt more depressed and hopeless than he had at the April 2008 examination.  

The Veteran went on to report that he had been experiencing repeated and disturbing recall and nightmares of stressful military experiences and that he had been acting/feeling as if those experiences were happening again.  These occurrences triggered symptoms including: emotional and physical reactivity; avoiding thinking or talking about the experiences; avoiding activities or situations that evoke recall; detachment; emotional numbness; foreshortened sense of the future; irritability; sleep disturbances; difficulty concentrating; hypervigilance; and an exaggerated startle reflex.  The Veteran reported that these symptoms have caused significant distress in social, leisure, and vocational functioning.  The Veteran admitted to suicidal ideation, but denied any plan or intent to harm himself, and he reported various symptoms of depression in the last two weeks.  Specifically, he noted: sadness; pessimism; concerns over past failures; anhedonia; feelings of guilt; punishment feelings; self-dislike; self-criticism; tearfulness; agitation; loss of interest; indecisiveness; feelings of worthlessness; loss of energy; decreased sleep; irritability; decreased appetite; difficulty concentrating; fatigue; and decreased libido.  

Upon review of the Veteran's VA treatment records, the examiner noted that since June 5, 2008, changes in the Veteran's psychopharmacological treatment regimen reflected his report of increasing distress.  In September 2008, the Veteran's psychotropic medication was increased in dose by 50 milligrams, and in January 2009 it was increased by another 50 milligrams.  [The Board notes that the VA examination report refers to the second increase as having taken place in June 2009, however, upon independent review of the VA treatment records, the Board finds that this increase actually occurred in January 2009.]  In January 2009 the Veteran was also prescribed a medication to help with his sleep and prevent nightmares.  In November 2009, an anti-anxiety medication was added to the Veteran's psychopharmacological regimen.  The examiner noted that in March 2010, the Veteran's primary VA psychiatrist noted the change in medication appeared to have had a positive effect on the Veteran's PTSD symptoms.  

The examiner summarized that the Veteran continued to meet the criteria for PTSD, and that he experienced an array of symptoms every day.  The Veteran experienced frequent suicidal ideation, although without a plan or intent, and even with increases in his psychotropic medications, he had difficulty sustaining functioning in social, leisure, and vocational arenas of his life.  The examiner noted there was significant decompensation in the social and vocational arenas.  This is reflected in the Veteran's GAF score; in April 2008 this score was 55, but in the current examination, the examiner assigned a score of 50.  The Veteran described an increased ineffectiveness in his interpersonal dealings, citing the dissolution of two friendships and that he had not worked in the six months prior to the examination.  The examiner noted that continuing treatment for his PTSD and his MDD was necessary for the Veteran to sustain his current level of functioning.  Without treatment, the examiner stated that the Veteran would likely decompensate further and become a risk to himself and possibly others.  

Prior to June 5, 2008

A 30 percent rating has been assigned for this period of time. With regard to the criteria for a 50 percent rating for PTSD, the evidence does not demonstrate that during this period, the Veteran has ever been clinically observed to manifest symptoms such as pertinently impaired speech, difficulty understanding complex commands, impaired judgment, or impaired abstract thinking.  However, the Board notes indications of significant symptoms which reasonably suggest severity of disability in excess of a 30 percent rating, including severe depression, which is only somewhat controlled by the use of psychotropic medication, and a diminished affect.  The Veteran's depression greatly impacts his functioning as he tends to withdraw and isolate and he has been unable to be highly productive in his employment.  The April 2008 examiner assigned the Veteran a GAF score of 55, which signifies that he has moderate symptoms or moderate difficulty in social or occupational functioning.  

It is reasonably clear from the whole of the evidence from this period that the Veteran suffers from some degree of disturbance of motivation and mood and experiences difficulty in establishing and maintaining effective work and social relationships.  Thus, resolving reasonable doubt in favor of the Veteran, the Board believes that it is appropriate to characterize the Veteran's PTSD throughout the period prior to June 4, 2008, as manifesting in occupational and social impairment with reduced reliability and productivity due to symptoms of the severity contemplated by a 50 percent disability rating.  Therefore a 50 percent disability rating is warranted for the period prior to June 5, 2008.  Since this is an appeal from the assignment of an initial rating, a 50 percent rating is warranted effective from January 18, 2008.  Fenderson. 

The Board has also further considered whether a still higher (70 percent) schedular rating might be warranted.  However, as the Veteran does not meet all of the criteria for a 50 percent rating, the Board is unable to find that the criteria for a 70 percent rating were met prior to June 4, 2008.  There is no evidence that the Veteran suffered from symptoms of current suicidal ideation or impaired impulse control.  There was no indication that he engaged in obsessional rituals, and although he had difficulty establishing and maintaining effective relationships, it had not been show that he was unable to do so.

June 5, 2008 through May 16, 2010

The Veteran's PTSD has been rated at 50 percent during this period of time.  The evidence of record reflects that during this period, the Veteran showed occupational and social impairment with reduced reliability and productivity.  His PTSD was characterized by depression, chronic sleep impairment, decreased motivation and interest, and a flattened affect.  The Veteran's psychotropic medication was increased in September 2008, and again in January 2009.  The Board finds that based on the evidence of record, a 50 percent rating is warranted for this period.  

The Board considered whether a higher (70 percent) schedular rating might be warranted for this period of time.  However, occupational and social impairment with deficiencies in most areas due to psychiatric symptoms was not shown.  The Veteran did not exhibit symptoms such as:  suicidal ideation; speech that was intermittently illogical, obscure, or irrelevant; spatial disorientation; and was not shown to have obsessional rituals.  The PTSD disability picture did not more nearly approximate the criteria for a 70 percent rating during this period.  

From May 17, 2010 

However, from May 17, 2010 (the date of the VA examination), the Board finds the evidence does more nearly approximates the criteria for a 70 percent rating.  It appears that the Veteran has experienced frequent suicidal ideation, is unable to work as a result of his PTSD, and has had an increase in social impairment.  Specifically, during the May 2010 VA examination, the Veteran reported further social withdrawal and the inability to relate to anyone other than his spouse.  He also reported repeated and disturbing recall and dreams of stressful military experiences and stated that these experiences caused him to have sleep disturbances, memory impairment, emotional numbness, irritability, difficulty concentrating and detachment from others.  He had also become more depressed, feeling sadness, pessimism, anhedonia, guilt, tearfulness, and agitation.  His depression was causing decreased sleep, increased irritability, difficulty concentrating and increased fatigue.  The examiner noted that the Veteran had significantly decompensated in the social and vocational arena since the April 2008 examination, and that continuing treatment was necessary for the Veteran to maintain even his current level of functioning.  The examiner assigned the Veteran a GAF score of 50, which signifies that he has serious symptoms or serious impairment in social or occupational functioning.  Without treatment, the examiner noted that it was likely the Veteran would become a risk to himself or others.  The Board therefore believes that the criteria for a 70 percent rating were met effective from May 17, 2010.

The Board is unable to find that the criteria for a 100 percent rating were met prior to, or from, May 17, 2010.  There is no evidence that the Veteran suffers from symptoms of grossly inappropriate behavior and although the May 2010 examiner noted the Veteran could become a danger to himself or others, it is not shown that he has been in persistent danger of hurting himself or others.  He has not been shown to be disoriented to time or place, and there is no indication that he is unaware of his own name or the names of others.  

The possibility of an extraschedular rating has been considered.  However, the service-connected disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  The symptoms associated with the Veteran's disability appear to fit squarely within the applicable rating criteria.  As such extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board notes that the issue of entitlement to a TDIU has been raised by the record.  That issue will be addressed in the remand portion of this decision below.  




ORDER

The appeal is granted in part and denied in part as follows, subject to laws and regulations governing payment of VA monetary benefits:

A 50 percent rating (but no higher) is warranted for PTSD from January 18, 2008, to May 17, 2010.  A 70 percent rating (but no higher) is warranted for PTSD from May 17, 2010.  


REMAND

With respect to the issue of entitlement to TDIU, the Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, the Veteran reported at his May 2010 VA examination that he had been unable to work for the past six months because of his PTSD.  Accordingly and in light of the Court's decision in Rice, the Board finds that a claim for TDIU has been raised by the record.  In order to ensure due process, the RO will be directed to conduct the initial adjudication of this issue.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Accordingly, the case is REMANDED for the following actions: 

1.  The RO should undertake any development deemed necessary with respect to the claim for TDIU, to include: 

		a) Sending proper notice pursuant to the VCAA.  

b) Scheduling any necessary VA examination to determine whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful occupation. 

2.  Thereafter, the RO should adjudicate the TDIU claim.  The Veteran and his representative should then be provided with a supplemental statement of the case addressing the TDIU issue and including notice of the applicable law and regulations pertaining to entitlement to TDIU.  The Veteran and his representative should be afforded the appropriate opportunity to respond to the supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


